
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 7
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mrs. Biggert
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Encouraging increased public awareness of
		  eating disorders and expanded research for treatment and
		  cures.
	
	
		Whereas an estimated 5,000,000 to 10,000,000 people in the
			 United States suffer from eating disorders, including anorexia nervosa, bulimia
			 nervosa, and binge eating disorder;
		Whereas eating disorders are more common among women, but
			 an increasing number of men also suffer from these disorders;
		Whereas an estimated 0.5 to 3.7 percent of women in the
			 United States will suffer from anorexia nervosa in their lifetimes, an
			 estimated 1.1 to 4.2 percent of women in the United States will suffer from
			 bulimia nervosa, and an estimated 2 to 5 percent of people in the United States
			 experience binge eating disorder during any given 6-month period;
		Whereas anorexia nervosa has the highest premature
			 mortality rate of any mental illness;
		Whereas eating disorders are associated with serious
			 physical health consequences, including irregular heartbeats, heart disease and
			 heart failure, kidney failure, osteoporosis, gastric rupture, peptic ulcer,
			 tooth decay, obesity, gall bladder disease, diabetes, and death;
		Whereas eating disorders are also associated with
			 substantial psychological problems, including depression, substance abuse, and
			 suicide; and
		Whereas shame, guilt, and misunderstanding often afflict a
			 person who suffers from an eating disorder, and prevent the treatment of the
			 disorder: Now, therefore, be it
		
	
		That the House of Representatives
			 encourages—
			(1)increasing public
			 awareness of eating disorders;
			(2)expanding research
			 for treatment and cures;
			(3)broadening access
			 to treatment; and
			(4)promoting healthful
			 eating habits and a healthy body image.
			
